 1

2

 3

4

5

6

7

8
                     UNITED STATES DISTRICT COURT
9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION
l0
11   AUTOMOTIVE DATA SOLUTIONS, CASE NO.2:18-cv-1560-GW-E
     INC.,a Canada Corporation,
12

13        Plaintiff,
14

15                                                     PROTECTIVE ORDER
      DIRECTED ELECTRONICS
16
      CANADA INC.,a Canada
17    Corporation; DEI HOLDINGS,INC.
     (AKA DIRECTED ELECTRONICS,
18
     INC.),a Florida Corporation;
19   DIRECTED,LLC,a Delaware LLC,
      JIM MINARIK,an individual; KEVIN
20
     DUFFY,an individual; ROBERT
21    STRUBLE,an individual; TAREK       Assigned to Hon. Magistrate
                                         Charles F. Eick
      KUTRIEH,an individual; MINAS
22
      MINASSIAN,an individual,
23

24
          Defendants.

25   AND RELATED COUNTERCLAIMS
26   AND COUNTERCLAIMS-IN-REPLY

27

28
Cas,~ 2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 2 of 26 Page ID #:1778



 1          Having read and considered the parties' Joint Stipulation Requesting Entry
 2   of Protective Order, and good cause appearing, the Court hereby GRANTS the
 3   parties' Joint Stipulation and enters the following protective order.
 4          IT IS HEREBY ORDERED THAT:
 5   1.     PURPOSES AND LIMITATIONS
 6          Disclosure and discovery activity in this action are likely to involve
'7   production of confidential, proprietary, or private information for which special
 g   protection from public disclosure and from use for any purpose other than
 9   prosecuting this litigation may be warranted. Accordingly, the Parties hereby

10   stipulate to and petition the court to enter the following Stipulated Protective

11   Order (the "Order"). Local Rule 79-5 sets forth the procedures that must be

12   followed and the standards that will be applied when a party seeks permission

13   from the Court to file material protected under this Order under seal.

14   2•     DEFINITIONS

15   2.1.   Party. Any Party to this action, including all of its officers, directors,

16   employees, consultants, retained outside experts, and Outside Counsel ofRecord
1~   (and their support staffs).
1g   2.2.   Producing Party. A Party or Non-Party that produces Disclosure or

19   Discovery Material in this action.
20   2.3.   Receiving Party. A Party that receives Disclosure or Discovery Material

21   from a Producing Pariy.

22   2.4    Designating Party. A Party or Non-Party that designates Discovery
23   Material or information in disclosures or in responses to discovery as
24   "CONFIDENTIAL," "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES

25   ONLY" or "HIGHLY CONFIDENTIAL —SOURCE CODE."

26   2.5.   Challenging Party. A Party or Non-Party that challenges the designation
27   of information or items under this Order.

28                                            -1-
     2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 3 of 26 Page ID #:1779



 1   2.6.   Non-Party. Any natural person, partnership, corporation, association, or
2    other legal entity not named as a Party to this action.
3    2.7.   House Counsel. Attorneys who are employees of a party to this action.
4    House Counsel does not include Outside Counsel of Record or any other outside
 5   counsel.
6    2.8.   Outside Counsel of Record. Attorneys who are not employees of a party
7    to this action but are retained to represent or advise a party to this action and have
8    appeared in this action on behalf of that party or are affiliated with a law firm
9    which has appeared on behalf of that party.
10   2.9.   Counsel (without qualifier). Outside Counsel of Record and House
1 1 I Counsel(as well as their support staff.
12   2.10. Outside Expert. A person with specialized knowledge or experience in a
13   matter pertinent to the litigation who (1) has been retained by a Party or its
14   counsel to serve as an independent expert witness or as a consultant in this action,
15 (2) is not a current employee, non-litigation consultant, non-litigation
16   independent contractor, or owner of a Party or of a Party's competitor, and (3)at
17   the time of retention, is not anticipated to become an employee, non-litigation
18   consultant, non-litigation independent contractor, or owner of a Pariy or a Party's
19   competitor.
20   2.11. Professional Outside Vendors. Persons or entities that provide litigation
21   support or consulting services, including professional jury or trial consultants,
22   vendors used solely for copying, production, or reproduction of documents

23   including vendors providing services related to photocopying, videotaping,
24   translating, preparing exhibits or demonstrations, and organizing, storing, or
25   retrieving data in any form or medium, and their employees, staff, and
26   subcontractors. Such Professional Outside Vendors must not be a past or current
27   employee or owner of a Pariy or Party's competitor, and at the time of hiring, is
28                                              - 2-
Cas,~ 2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 4 of 26 Page ID #:1780


 1    not anticipated to become an employee of a Pariy or Party's competitor.
 2    2.12. Disclosure or Discovery Material. All items or information, regardless
 3    of the medium or manner in which it is generated, stored, or maintained
 4    (including, among other things, testimony, transcripts, electronically stored
 5    information, and tangible or intangible things), that are produced or generated in
      disclosures or responses to discovery in this matter.
 ~    2.13. "CONFIDENTIAL" Information or Items. Information (regardless of
 g    how it is generated, stored or maintained) or tangible things that qualify for
 g    protection under Federal Rule of Civil Procedure 26(c).

10    2.14. "HIGHLY CONFIDENTIAL — ATTORNEYS' EYES ONLY"

11    Information or Items. Extremely sensitive "Confidential Information or Items,"

12    the disclosure of which to the Designating Party's competitor or other Non-Party

13    would create a substantial risk of serious harm that could not be avoided by less

14    restrictive means.

15    2.15. "HIGHLY CONFIDENTIAL —SOURCE CODE" Information or

16    Items: extremely sensitive "Confidential Information or Items" representing
1'7   computer code and associated comments and revision histories, formulas,
1g    engineering specifications, or schematics that define or otherwise describe in

19    detail the algorithms or structure of software or hardware designs, disclosure of
20    which to another Party or Non-Party would create a substantial risk of serious

21    harm that could not be avoided by less restrictive means.

22    2.16.   Protected Material. Any Disclosure or Discovery Material that is
23    designated    as     "CONFIDENTIAL,"        "HIGHLY         CONFIDENTIAL        —

24    ATTORNEYS' EYES ONLY," or "HIGHLY CONFIDENTIAL —SOURCE

25    CODE."

26    2.17.   Privileged Material. Communications, documents or information
2~    protected by the attorney-client privilege, work product doctrine, or any other

28                                             -3-
     2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 5 of 26 Page ID #:1781



 1   applicable privilege.

2    3.    SCOPE

 3         The protections conferred by this Stipulation and Order cover both

4    Protected Material (as defined above), and (1) any information copied or

 5   extracted from Protected Material; (2) all copies, excerpts, summaries, or

6    compilations of Protected Material; and (3) any testimony, conversations, or

7    presentations by Parties or their Counsel that might reveal Protected Material.

8    However, the protections conferred by this Stipulation and Order do not cover

9    the following information: (a) any information that is in the public domain at the

10   time ofdisclosure to a Receiving Party or becomes part ofthe public domain after

11   its disclosure to a Receiving Pariy as a result of publication not involving a

12   violation ofthis Order, including becoming part ofthe public record through trial

13   or otherwise; and (b) any information known to the Receiving Party prior to the

14   disclosure or obtained by the Receiving Party after the disclosure from a source

15   who obtained the information lawfully and under no obligation of confidentiality

16   to the Designating Party. Any use ofProtected Material at trial shall be governed

17   by a separate agreement or order.

18   4.    DURATION

19         Even after final disposition ofthis litigation, the confidentiality obligations

20   imposed by this Order shall remain in effect until a Designating Party agrees

21   otherwise in writing or a court order otherwise directs. Final disposition shall be

22   deemed to be the later of(1) dismissal of all claims and defenses in this action,

23   with or without prejudice; and (2)final judgment herein after the completion and

24   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

25   including the time limits for filing any motions or applications for extension of

26   time pursuant to applicable law.

27   5.    DESIGNATING PROTECTED MATERIAL

28
     2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 6 of 26 Page ID #:1782



 1   5.1.   Exercise of Restraint and Care in Designating Material for Protection.

2           Each Party or Non-Party that designates information or items for

3    protection under this Order must take care to limit any such designation to

4    specific material that qualifies under the appropriate standards. To the extent it is

5    practical to do so, the Designating Pariy must designate for protection only those

6    parts of material, documents, items, or oral or written communications that

7    qualify, so that other portions of the material, documents, items, or

8    communications for which protection is not warranted are not swept unjustifiably

9    within the ambit of this Order.

10          Mass, indiscriminate, or routinized designations are prohibited. Each Party

11   must not assign designations in a manner that is clearly unjustified or that have

12   been made for an improper purpose (e.g., to unnecessarily encumber or slow the

13   case development process or to impose unnecessary expenses and burdens on

14   other parties).

15          If a Designating Party learns that information or items that it designated

16   for protection do not qualify for protection at all or do not qualify for the level of

17   protection initially asserted, that Designating Party must promptly notify all other

18   parties in writing that it is withdrawing the mistaken designation.

19   5.2.   Manner and Timing of Designations.

20          Except as otherwise provided in this Order (see, e.g., second paragraph of

21   Section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure of

22   Discovery Material that qualifies for protection under this Order must be clearly

23   so designated before the material is disclosed or produced.

24          Designation in conformity with this Order requires:

25          (a)   For information in documentary form (e.g., paper or electronic

26   documents, but excluding transcripts of depositions or other pretrial or trial

27   proceedings): the Producing Party shall affix the legend "CONFIDENTIAL" or

28                                              - 5-
Ca   2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 7 of 26 Page ID #:1783


 1   "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES ONLY" or "HIGHLY
2    CONFIDENTIAL —SOURCE CODE" to each page that contains protected
3    material. To the extent practicable, only those parts of documents, items, or oral
4    or written communications that require protection shall be designated. To the
5    extent documents are produced in native format, it shall be sufficient for the
     Producing Pariy to either include the terms "CONFIDENTIAL" or "HIGHLY
'7   CONFIDENTIAL         —   ATTORNEYS'            EYES   ONLY"      or   "HIGHLY

 g   CONFIDENTIAL —SOURCE CODE" in the file name for the document and/or
 g   to   include   an   associated   placeholder    document    bearing   the   terms

10   "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES

11   ONLY"or "HIGHLY CONFIDENTIAL —SOURCE CODE".

12         A Party or Non-Party that makes original documents or materials available

13   for inspection need not designate them for protection until after the inspecting

14   Party has indicated which material it would like copied and produced. During the

15   inspection and before the designation, all of the material made available for

16   inspection shall be deemed "HIGHLY CONFIDENTIAL —ATTORNEYS'
1~   EYES ONLY." After the inspecting Party has identified the documents it wants
1g   copied and produced, the Producing Party must determine which documents, or

19   portions thereof, qualify for protection under this Order. Then, before producing
20   the specified documents, the Producing Party must affix the appropriate legend

21   ("CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES

22   ONLY" or "HIGHLY CONFIDENTIAL —SOURCE CODE")to each page that
23   contains Protected Material. To the extent practicable, only those parts of
24   documents, items, or oral or written communications that require protection shall

25   be designated. To the extent documents are produced in native format, it shall be
2C   sufficient for the Producing Party to either include the terms "CONFIDENTIAL"
2~   or "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY" or "HIGHLY

28                                            -6-
Cas,~ 2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 8 of 26 Page ID #:1784


 1   CONFIDENTIAL —SOURCE CODE" in the file name for the document and/or
 2   to   include     an    associated   placeholder    document   bearing   the   terms
 3   "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES
 4   ONLY" or "HIGHLY CONFIDENTIAL —SOURCE CODE.".
 5         (b)      For testimony given in deposition or in other pretrial or trial
     proceedings: the Designating Party shall identify on the record, before the close
 ~   of the deposition, hearing, or other proceeding, all protected testimony and
 g   specify the level of protection being asserted. Alternatively, the Designating
 9   Pariy may identify the specific portions of the testimony as to which protection

10   is sought and to specify the level of protection being asserted within 30 days

11   following receipt of the reporter's transcript of the deposition, hearing, or other

12   proceeding (or longer if agreed to by the Parties). Only those portions of the

13   testimony that are appropriately designated for protection within the 30 days (or

14   longer if agreed to by the Parties) shall be covered by the provisions ofthis Order.

15   A Designating Party may specify, at the deposition or within 30 days of receipt

16   of the reporter's transcript (or longer if agreed to by the Parties) that the entire
1~   transcript     shall   be    treated   as   "CONFIDENTIAL"         or   "HIGHLY
1g   CONFIDENTIAL            —   ATTORNEYS'            EYES   ONLY"     or   "HIGHLY

19   CONFIDENTIAL —SOURCE CODE" to the extent such a designation is
20   consistent with the other terms of this stipulation. The use of a document as an

21   exhibit at a deposition shall not in any way affect its designation as

22   "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES
23   ONLY" or "HIGHLY CONFIDENTIAL —SOURCE CODE."
24         Transcripts containing Protected Material shall have an obvious legend on
25   the title page that the transcript contains Protected Material, and the title page

26   shall be followed by a list of all pages (including line numbers as appropriate)
27   that have been designated as Protected Material and the level of protection being

28                                               -7-
C    2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 9 of 26 Page ID #:1785



 1   asserted by the Designating Party. The Designating Party shall inform the court

2    reporter of these requirements. Any transcript that is prepared before the

3    expiration of a 30- day period for designation shall be treated during that period

4    as if it had been designated "HIGHLY CONFIDENTIAL —ATTORNEYS'

 S I EYES ONLY"in its entirety unless otherwise agreed. After the expiration ofthat
6    period, the transcript shall be treated only as actually designated.

7           (c)   For information produced in some form other than documentary and

8    for any other tangible items: the Producing Party shall affix in a prominent place

9    on the exterior of the container or containers in which the information or item is

10   stored the legend "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —

11   ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL —SOURCE

12   CODE". If only a portion or portions of the information or item warrant

13   protection, the Producing Party, to the extent practicable, shall identify the

14   protected portions) and specify the level of protection being asserted.

15   5.3. Inadvertent Failures to Designate.

16          If timely corrected, an inadvertent failure to designate qualified

17   information or items does not, standing alone, waive the Designating Party's right

18   to secure protection under this Order for such material. Upon timely correction

19   of a designation, the Receiving Party must make reasonable efforts to assure that

20   the material is treated in accordance with the provisions of this Order.

21   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

22   6.1.   Timing of Challenges.

23          Any Party may challenge a designation of confidentiality at any time.

24   Unless a prompt challenge to a Designating Party's confidentiality designation is

25   necessary to avoid foreseeable, substantial unfairness, unnecessary economic

26   burdens, or a significant disruption or delay of the litigation, a Party does not

27   waive its right to challenge a confidentiality designation by electing not to mount

28                                             - 8-
:ash 2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 10 of 26 Page ID #:1786



 1   a challenge promptly after the original designation is disclosed.
 2   6.2.   Meet and Confer.
 3          The Challenging Party shall initiate a dispute resolution process by
 4   providing written notice of each designation it is challenging and describing the
 5   basis for each challenge pursuant to the requirements of Local Rule 37-1.
 6          The parties shall attempt to resolve each challenge in good faith and must
'7   begin the process by conferring directly within ten(10)days ofthe date ofservice
 g   ofthe written notice requesting the conference as provided under Local Rule 37-
 g   1.
10          In conferring, the Challenging Party must explain the basis for its belief
11   that the confidentiality designation was not proper and must give the Designating
12   Party an opportunity to review the designated material, to reconsider the
13   circumstances, and to explain the basis for the chosen designation if no change
14   in designation is offered.
15          A Challenging Party may proceed to the next stage ofthe challenge process
16   only if it has engaged in this meet and confer process first or establishes that the
17   Designating Party is unwilling to participate in the meet and confer process in a
1g   timely manner.
19   6.3. Judicial Intervention.
20          If the Parties cannot resolve a challenge without court intervention, the
21   Challenging Party may file and serve a motion to challenge the confidentiality
22   designation pursuant to the procedures set forth in Local Rule 37-2. The burden
23   ofpersuasion in any such challenge proceeding shall be on the Designating Party.
24   Frivolous challenges and those made for an improper purpose (e.g., to harass or
25   impose unnecessary expenses and burdens on other parties) may expose the
2C   Challenging Party to sanctions.
27   6.4. Status of Challenged Designation Pending Judicial Determination.
28                                             -9-
     2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 11 of 26 Page ID #:1787



 1          All parties shall continue to afford the Protected Material in question the

2    level of protection to which it is entitled under the Producing Party's designation

3    until the Court rules on the challenge.

4    7.     ACCESS TO AND USE OF PROTECTED MATERIAL

5    7.1.   Basic Principles.

6           A Receiving Party may use Protected Material that is disclosed or

7    produced by another Party or by a Non-Party in connection with this case only

8    for prosecuting, defending, or attempting to settle this litigation (including any

9    related appeals). Such Protected Material may be disclosed only to the categories

10   of persons and under the conditions described in this Order. When the litigation

11   has been terminated, a Receiving Party must comply with the provisions of

12   Section 16 below regarding final disposition. Protected Material must be stored

13   and maintained by a Receiving Party at a location and in a secure manner that

14   ensures that access is limited to the persons authorized under this Order.

15   7.2.   Disclosure of"CONFIDENTIAL" Information or Items.

16          Unless otherwise ordered by the Court or permitted in writing by the

17   Designating Party, a Receiving Party may disclose any information or item

18   designated "CONFIDENTIAL" only to:

19          (a)   The Receiving Party's Outside Counsel of Record in this action, as

20   well as employees of said Outside Counsel of Record to whom it is reasonably

21   necessary to disclose the information for this litigation;

22          (b)   The officers, directors, and employees (including House Counsel)

23   of the Receiving Party (1) to whom disclosure is reasonably necessary for this

24   litigation, (2) who have signed the "Acknowledgment and Agreement to Be

25   Bound"(Exhibit A);

26          (c)   Outside Experts of the Receiving Party (1) to whom disclosure is

27   reasonably    necessary    for this   litigation, (2) who      have   signed    the

28                                             - 10-
:ash 2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 12 of 26 Page ID #:1788


 1   "Acknowledgment and Agreement to Be Bound" (E~ibit A); and who has
 2   complied with the procedures specified in Section 7.4.
 3          (d)   The Court and its personnel;
 4          (e)   Court reporters and their staff and professional jury or trial
 5   consultants who have signed the "Acknowledgment and Agreement to Be
 6   Bound"(Exhibit A);
 ~          (~    Professional Vendors to whom disclosure is reasonably necessary
 g   for this litigation who have signed the "Acknowledgment and Agreement to Be
 9   Bound" (E~ibit A).        Vendors used solely for copying, production, or

10   reproduction of documents including vendors providing services related to

11   photocopying, videotaping,translating, preparing exhibits or demonstrations, and

12   organizing, storing, or retrieving data in any form or medium are exempt from

13   the requirement to sign Exhibit A;

14          (g)   During their depositions, witnesses in the action to whom disclosure

15   is reasonably necessary and who have signed the "Acknowledgment and

16   Agreement to Be Bound" (Exhibit A), unless otherwise agreed by the
17   Designating Party or ordered by the Court. Pages of transcribed deposition
1g   testimony or exhibits to depositions that reveal Protected Material must be

19   separately bound by the court reporter and may not be disclosed to anyone except
20   as permitted under this Order; and

21          (h)   The author or recipient ofa document containing the information or

22   a custodian or other person who otherwise possessed or knew the information.
23   7.3.   Disclosure of "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES
24   ONLY" and "HIGHLY CONFIDENTIAL —SOURCE CODE"Information

25   or Items.

26          Unless otherwise ordered by the Court or permitted in writing by the
27   Designating Party, a Receiving Party may disclose any information or item

2g                                           -11-
Cash 2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 13 of 26 Page ID #:1789



 1   designated "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES ONLY" or

 2 "HIGHLY CONFIDENTIAL —SOURCE CODE" only to:
 3        (a)     The Receiving Party's Outside Counsel of Record in this action, as

 4   well as employees of said Outside Counsel of Record to whom it is reasonably

 5   necessary to disclose the information for this litigation;

 6        (b)     Outside Experts of the Receiving Party (1) to whom disclosure is

 7   reasonably necessary for this litigation, and (2) who have signed the

 8 "Acknowledgment and Agreement to Be Bound" (Exhibit A); and who has
 9   complied with the procedures specified in Section 7.4.

10        (c)     The Court and its personnel;

11        (d)     Court reporters who have signed the "Acknowledgment and

12   Agreement to Be Bound"(E~ibit A);

13        (e)     Professional Outside Vendors to whom disclosure is reasonably

14   necessary for this litigation who have signed the "Acknowledgment and

15   Agreement to Be Bound"(Exhibit A). Such Professional Outside Vendors must

16   not be a past or current employee or owner (not to include shareholders of

17   publicly traded companies) of a Designating Party's competitor, and at the time

18   of hiring, is not anticipated to become an employee of a Designating Party's

19   competitor. Vendors used solely for copying, production, or reproduction of

20   documents including vendors providing services related to photocopying,

21   videotaping, translating, preparing exhibits or demonstrations, and organizing,

22   storing, or retrieving data in any form or medium are exempt from the

23   requirement to sign E~ibit A; and

24        (~      The author or recipient of a document containing the information or

25   a custodian or other person who otherwise possessed or knew the information.

26   7.4. Procedures for Approving or Objecting to Disclosure of HIGHLY

27   CONFIDENTIAL           —    ATTORNEY          EYES      ONLY    or   HIGHLY

28                                            - 12-
     2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 14 of 26 Page ID #:1790



 1   CONFIDENTIAL —SOURCE CODE Material to Experts.

 2        (a) Unless otherwise ordered by the court or agreed to in writing by the

 3   Designating Party, a Party that seeks to disclose to an Expert (as defined in this

 4   Order) any information or item that has been designated "HIGHLY

 5   CONFIDENTIAL            —   ATTORNEYS'       EYES     ONLY"       or   "HIGHLY

 ~~ ~ CONFIDENTIAL —SOURCE CODE" pursuant to Section 7.2(b) first must
 7   make a written request to the Designating Pariy that (1) identifies the general

 8   categories of"HIGHLY CONFIDENTIAL —ATTORNEYS' EYES ONLY" or

 9 "HIGHLY CONFIDENTIAL — SOURCE CODE" information that the
10   Receiving Party seeks permission to disclose to the Expert,(2)sets forth the full

11   name of the Expert and the city and state of his or her primary residence, (3)

12   attaches a copy ofthe Expert's current resume,(4)identifies the Expert's current

13   employer(s), (5) identifies each person or entity from whom the Expert has

14   received compensation or funding for work in his or her areas of expertise or to

15   whom the expert has provided professional services, including in connection with

16   a litigation, at any time during the preceding five years, and (6) identifies (by

17   name and number of the case, filing date, and location of court) any litigation in

18   connection with which the Expert has offered expert testimony, including

19   through a declaration, report, or testimony at a deposition or trial, during the

20   preceding five years.

21        (b) A Party that makes a request and provides the information specified in

22   the preceding respective paragraphs may disclose the subject Protected Material

23   to the identified Expert unless, within 7 business days of delivering the request,

24   the Party receives a written objection from the Designating Party. Any such

25   objection must set forth in detail the grounds on which it is based.

26 (c) All challenges to objections from the designator shall proceed under L.R. 37-
27   1 through L.R. 37-4.

28                                           -13-
~as~ 2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 15 of 26 Page ID #:1791


 1   7.5.    Prohibited    Disclosure     of    "HIGHLY       CONFIDENTIAL           —
 2   ATTORNEYS'EYES ONLY" or"HIGHLY CONFIDENTIAL —SOURCE
 3   CODE"Information or Items.
 4           "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES ONLY" and
 5   "HIGHLY CONFIDENTIAL —SOURCE CODE" Information or Items shall
     NOT be disclosed to the Receiving Party's employees, including House Counsel.
 ~   8.      PROTECTED         MATERIAL         SUBPOENAED         OR     ORDERED
 g   PRODUCED IN OTHER LITIGATION
 9           If a Party is served with a subpoena or a court order issued in other

10   litigation that compels disclosure of any information or items designated in this

11   action as "CONFIDENTIAL,""HIGHLY CONFIDENTIAL —ATTORNEYS'

12   EYES ONLY," or "HIGHLY CONFIDENTIAL —SOURCE CODE" that Party

13   must:

14           (a)   Promptly notify the Designating Party in writing. Such notification

15   shall include a copy ofthe subpoena or court order;

16           (b)   Promptly notify in writing the party who caused the subpoena or
1~   order to issue in the other litigation that some or all of the material covered by
1g   the subpoena or order is subject to this Order. Such notification shall include a

19   copy of this Order; and
20           (c)   Cooperate with respect to all reasonable procedures sought to be

21   pursued by the Designating Party whose Protected Material may be affected. If

22   the Designating Party timely seeks a protective order, the Party served with the
23   subpoena or court order shall not produce any information designated in this
24   action as "CONFIDENTIAL,""HIGHLY CONFIDENTIAL —ATTORNEYS'

25   EYES ONLY,"or "HIGHLY CONFIDENTIAL —SOURCE CODE" before a

26   determination by the court from which the subpoena or order issued, unless the
2~   Party has obtained the Designating Party's permission. The Designating Party

2g                                             - 14 -
C       2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 16 of 26 Page ID #:1792



    1   shall bear the burden and expense of seeking protection in that court of its
    2   Protected Material. Nothing in these provisions should be construed as

    3   authorizing or encouraging a Receiving Party in this action to disobey a lawful

    4   directive from another court.

    5   9.    PROSECUTION BAR

    6         Absent written consent from the Producing Party, any individual who

    7   reviews "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES ONLY" or

    8 "HIGHLY CONFIDENTIAL —SOURCE CODE" information shall not be
    9   involved in the prosecution of patents or patent applications relating to

10      automobile security or remote start technologies disclosed in said "HIGHLY

11      CONFIDENTIAL          —    ATTORNEYS'         EYES      ONLY"       or   "HIGHLY

12      CONFIDENTIAL —SOURCE CODE"information, including without limitation

13      the patents asserted in this action and any patent or application claiming priority

14      to or otherwise related to the patents asserted in this action, before any foreign or

15      domestic agency, including the United States Patent and Trademark Office ("the

16      Patent Office"). For purposes of this paragraph, "prosecution" includes directly

17      or indirectly drafting, amending, advising, or otherwise affecting the scope or

18      maintenance of patent claims. To avoid any doubt,"prosecution" as used in this

19      paragraph does not include representing a party challenging a patent before a

20      domestic or foreign agency (including, but not limited to, a reissue protest, ex

21      parte reexamination or inter partes reexamination). This Prosecution Bar shall

22      begin when access to "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES

23      ONLY"or"HIGHLY CONFIDENTIAL —SOURCE CODE"information is first

24      received by the affected individual and shall end two (2) years after final

25      termination of this action.

26      10.   SOURCE CODE

27            (a)    To the extent production of source code becomes necessary in this

28                                                - 15-
     2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 17 of 26 Page ID #:1793



 1   case, a Producing Party may designate source code as "HIGHLY
2    CONFIDENTIAL -SOURCE CODE" if it comprises or includes confidential,
 3   proprietary or trade secret source code.
4         (b)    Protected Material designated as "HIGHLY CONFIDENTIAL —

 5   SOURCE CODE"shall be subject to all ofthe protections afforded to "HIGHLY
6 ~, CONFIDENTIAL —ATTORNEYS' EYES ONLY" information including the
7    Prosecution Bar set forth in Section 9, and may be disclosed only to the
8    individuals to whom "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES
9    ONLY"information may be disclosed, as set forth in Section 7.3.
10        (c)     Any"HIGHLY CONFIDENTIAL —SOURCE CODE"produced in
11   discovery shall be made available for inspection, in a format allowing it to be
12   reasonably reviewed and searched, during normal business hours (9:00 am to
13   6:00 pm local time) or at other mutually agreeable times, at an office of the
14   designating party's counsel or another mutually agreeable location. The
15   computer containing source code will be made available upon reasonable notice
16   to the designating party, which shall not be less than five (5) business days in
17   advance ofthe requested inspection(ten(10)business days if it is the first request
18   in the case). The source code shall be made available for inspection on a secured
19   computer in a secured room, and the inspecting party shall not copy, remove, or
20   otherwise transfer any portion of the source code onto any recordable media or
21   recordable device. For the avoidance of doubt, this prohibition against copying
22   of any portion of the source code means that no copying of actual lines of code
23   into any notes made during the review is permitted. The designator may visually.
24   monitor the activities ofthe inspecting party's representatives during any source
25   code review, but only to ensure that there is no unauthorized recording, copying,
26   or transmission ofthe source code.
27        (d)     The inspecting party may request paper copies oflimited portions of
28                                              - 16-
Cash 2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 18 of 26 Page ID #:1794



 1   source code that are reasonably necessary for the preparation of court filings,
 2   pleadings, expert reports, other papers, or for deposition or trial. The designator
 3   shall provide all such source code in paper form, including Bates numbers and
 4   the label "HIGHLY CONFIDENTIAL —SOURCE CODE." The designating
 5   party may challenge the amount of source code print-outs requested under L.R.
 6   37-1 through L.R. 37-4. Absent a showing of good cause, the inspecting party
'7   shall    not request printing     of any     continuous    block   of "HIGHLY
 g   CONFIDENTIAL —SOURCE CODE"that results in more than twenty-five(25)
 g   printed pages. Absent a showing of good cause, the inspecting party may not
10   request a total of more than five hundred (500) pages of printed "HIGHLY
11   CONFIDENTIAL—SOURCE CODE" material. Notwithstanding the foregoing,
12   copying portions of the source code onto the secured computer for purposes of
13   comparison testing shall be permitted as described below.
14           (e)   The inspecting party may request electronic copies ofportions ofthe
15   designating party's source code that exactly match the inspecting party's source

16   code for purposes of determining whether said matching source code is publicly
1~   available. Upon a request for such matching code, the parties will meet and
1g   confer to confirm whether there is an exact match, the volume of source code
19   requested, and the format of electronic copies. The inspecting party reserves all
20   rights to seek production of such matching code and the designating party
21   reserves all rights to object to the production of said code.
22           (~ The inspecting party shall maintain a record of any individual who has
23   inspected any portion of the source code in electronic or paper form. The record
24   shall include the names of the reviewers and/or recipients of paper copies and

25   locations where the paper copies are stored. Upon three (3) days advance notice
2C   to the inspecting party by the designating party, the inspecting party shall provide
27   a copy ofthis log to the designating party. The inspecting party shall maintain all
28                                            - 17 -
     2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 19 of 26 Page ID #:1795



 1   paper copies of any printed portions ofthe source code in a secured, locked area.

2    The inspecting party shall not convert any of the information contained in the

 3   paper copies into any electronic format other than for the preparation of a

4    pleading, e~ibit, expert report, discovery document, deposition transcript, or

 5   other Court document. To the extent a deposition is likely to involve source code,

6    the party taking the deposition, shall provide at least seven(7)days written notice

 7   ofthat fact, and the designating party will make a source code computer available

 8   at the deposition, minimizing the need for additional paper copies ofsource code.

9    Any paper copies used during a deposition shall be retrieved at the end of each

10   day and must not be left with a court reporter or any other unauthorized

11   individual.

12   11.   ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE

13   PRODUCED IN THIS LITIGATION

14         (a)     The terms of this Order are applicable to information produced by

15   any Non-Party to this action and designated as "CONFIDENTIAL"or"HIGHLY

16   CONFIDENTIAL           —   ATTORNEYS'         EYES      ONLY"       or   "HIGHLY

17   CONFIDENTIAL —SOURCE CODE" Such information produced by Non-

18   Parties in connection with this litigation are protected by the remedies and relief

19   provided by this Order. Nothing in these provisions should be construed as

20   prohibiting allon-Party from seeking additional protections.

21         (b)     In the event that a Party is required, by a valid discovery request, to

22   produce allon-Party's confidential information in its possession, and the Party

23   is subject to an agreement with the Non-Party not to produce the Non-Party's

24   confidential information, then the Party shall:

25                 1.    Promptly notify the Requesting Party and the Non-Party that

26   some or all ofthe information requested is subject to a confidentiality agreement

27   with allon-Party by sending written notice;

                                               - 18-
Cash 2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 20 of 26 Page ID #:1796


 1                2.    Promptly provide the Non-Party with a copy ofthis Order,the
 2   relevant discovery request(s), and a reasonably specific description of the
 3   information requested; and
 4                3.    Make the information requested available for inspection by
 5   the Non-Party.
           (c)    If the Non-Party fails to object or seek a protective order from this
 ~   Court within 14 days of receiving the notice and accompanying information, the
 g   Receiving Pariy may produce the Non-Party's confidential information
 g   responsive to the discovery request. If the Non-Party timely seeks a protective

10   order, the Receiving Party shall not produce any information in its possession or

11   control that is subject to the confidentiality agreement with the Non-Party before

12   a determination by the Court. Absent a court order to the contrary, the Non-Party

13   shall bear the burden and expense of seeking protection in this Court of its

14   Protected Material.

15   12.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

16         If a Receiving Party learns that, by inadvertence or otherwise, it has
1~   disclosed Protected Material to any person or in any circumstance not authorized
1g   under this Order, the Receiving Party must immediately:           (a) notify the

19   Designating Party of the unauthorized disclosures in writing, (b) use its best
20   efforts to retrieve all unauthorized copies of the Protected Material,(c) inform

21   the person or persons to whom unauthorized disclosures were made of all the

22   terms of this Order, and (d) request such person or persons to execute the
23   "Acknowledgment and Agreement to Be Bound" that is attached hereto as
24   Exhibit A.

25   13.   INADVERTENT            PRODUCTION           OF     PRIVILEGED           OR

26   OTHERWISE PROTECTED MATERIAL
2~         When a Producing Party gives notice to Receiving Parties that certain

2g                                           - 19 -
     2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 21 of 26 Page ID #:1797



 1   inadvertently produced material is subject to a claim of privilege or other

 2   protection, the obligations of the Receiving Parties are those set forth in Federal

 3   Rule of Civil Procedure 26(b)(5)(B). Pursuant to Rule 502 of the Federal Rules

4    ofEvidence,the inadvertent disclosure ofPrivileged Material shall not constitute

 5   a waiver of any privilege or other protection if the Producing Party takes

6    reasonable steps to prevent disclosure and also takes reasonable steps to rectify

 7   the error in the event of an inadvertent disclosure. The Producing Party will be

 8   deemed to have taken reasonable steps to prevent Privileged Material from

9    inadvertent disclosure ifthat party utilized techniques such as, but not limited to,

10   attorney screening, keyword search term screening, advanced analytical software

11   applications and/or linguistic tools in screening for privilege, work product, or

12   other protection.

13         In the event of the inadvertent disclosure of Privileged Material, the

14   Producing Party shall be deemed to have taken reasonable steps to rectify the

15   error ofthe disclosure if, within seven(7)days from the date that the inadvertent

16   disclosure was discovered or brought to the attention ofthe Producing Party, the

17   Producing Party notifies the Receiving Party of the inadvertent disclosure and

18   instructs the Receiving Pariy to promptly sequester, return, delete, or destroy all

19   copies of the inadvertently produced Privileged Material (including any and all

20   work product containing such Privileged Material). Upon receiving such a

21   request from the Producing Party, the Receiving Party shall promptly sequester,

22   return, delete, or destroy all copies of such inadvertently produced Privileged

23   Material (including any and all work product containing such Privileged

24   Material), and shall make no further use of such Privileged Material (or work

25   product containing such Privileged Material).

26         The Receiving Pariy also has an ethical obligation to notify the Producing

27   Party if it receives communications, documents, or information that obviously

28                                            - 20-
Cash 2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 22 of 26 Page ID #:1798



 1   appear to constitute Privileged Material.
 2   14.   PRIVILEGE LOGS
 3         To the extent that the Parties produce privilege logs for materials withheld
 4   for attorney-client privilege or pursuant to the work product doctrine (or other
 5   privileges or doctrines), the format and content shall be as follows: The privilege
     log shall contain names extracted from the topmost e-mail message or document
 ~   (To, From, CC,BCC),the date ofthe topmost e-mail or document, and the basis
 g   for the assertion of a privilege or other protection. The Producing Party shall
 9   create a single log entry for each e-mail chain or string. A Producing Party's

10   logging of the topmost e-mail shall be deemed to assert protection for all of the

11   Privileged Material in an e-mail string or chain, including multiple redactions or

12   multiple segments.

13         Attorney-client privileged communications and attorney work product

14   created by or on behalf of counsel for the Parties after the initiation of and/or as

15   part of their representation in this action created after the filing ofthe Complaint

16   in this action need not be included in any privilege log.
1~   15.   MISCELLANEOUS
1g   15.1. Right to Further Relief.

19         Nothing in this Order abridges the right of any party to seek its
20   modification by the Court in the future.

21   15.2. Right to Assert Other Objections.

22         By stipulating to the entry of this Order no Party waives any right it
23   otherwise would have to object to disclosing or producing any information or
24   item on any ground not addressed in this Order. Similarly, no Pariy waives any

25   right to object on any ground to use in evidence of any of the material covered

26   by this Order.
2~   15.3. Export Control.

28                                              - 21 -
     2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 23 of 26 Page ID #:1799


 1   The protected material disclosed by the designating party may contain technical
2    data subject to export control laws and therefore the release of such technical data
3    to foreign persons or nationals in the United States of America, Canada, or
4    elsewhere may be restricted. The inspecting party shall take measures necessary
5    to ensure compliance with applicable export control laws, including confirming
     that no unauthorized foreign person has access to such technical data.
 ~         No protected material may leave the territorial boundaries of the United
 g   States of America or Canada. Without limitation, this prohibition extends to
 g   protected material (including copies) in physical and electronic form. The

10   viewing of protected material through electronic means outside the territorial

11   limits of the United States of America or Canada is similarly prohibited. The

12   restrictions contained within this paragraph may be amended through the express

13   written consent of the designating party to the extent that such agreed to

14   procedures conform with applicable export control laws and regulations.

15   Nothing in this paragraph is intended to remove any obligation that may

16   otherwise exist to produce documents currently located in a foreign country.
1~   15.4. Filing Protected Material.
1g         Without written permission from the Designating Party or a court order

19   secured after appropriate notice to all interested persons, a Party may not file in
20   the public record in this action any Protected Material. A Party that seeks to file

21   under seal any Protected Material must comply with Local Rule 79-5. Protected

22   Material may only be filed under seal with prior Court approval.
23   16.   FINAL DISPOSITION
24         Within 60 days after the final disposition of this action, as defined in

25   Section 4, above, each Receiving Party must return all Protected Material to the

26   Producing Party or destroy such material. As used in this subdivision, "all
2~   Protected Material" includes all copies, abstracts, compilations, summaries, and

28                                            -22-
     2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 24 of 26 Page ID #:1800



 1   any other format reproducing or capturing any ofthe Protected Material. Whether
2    the Protected Material is returned or destroyed, the Receiving Party must submit
 3   a written certification to the Producing Pariy (and, if not the same person or
4    entity, to the Designating Party) by the 60-day deadline that (1) identifies (by
 5   category, where appropriate) all the Protected Material that was returned or
6    destroyed and (2) affirms that the Receiving Party has not retained any copies,
7    abstracts, compilations, summaries or any other format reproducing or capturing
8    any of the Protected Material.
9          Notwithstanding this provision, Outside Counsel are entitled to retain an
10   archival copy of all pleadings, motion papers, trial, deposition, and hearing
11   transcripts, legal memoranda, correspondence, deposition and trial exhibits,
12   expert reports, attorney work product, and consultant and expert work product,
13   even if such materials contain Protected Material. Any such archival copies that
14   contain or constitute Protected Material remain subject to this Order as set forth
15   in Section 4, above.
16
17 ~ IT IS SO ORDERED.
18
19
20   Dated: 3
                                             on. harles. F. Eick
21                                          United States Magistrate Judge
22
23
24
25
26
27
28                                           - 23 -
C«       2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 25 of 26 Page ID #:1801



     1                                      EXHIBIT A
     2          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3                                                                     [full name], of
     4
     5         [address], declare under penalty of perjury that I have read in its entirety
     6   and understand the Stipulated Protective Order (the "Order") that was issued by
     7   the United States District Court for the Central District of California on [date] in
     8   the case ofAutomotive Data Solutions, Inc., v. Directed Electronics Canada Inc.,
     9   et al., C.D. Cal. Case No. 2:18-cv-1560-GW.
 10            I agree to comply with and to be bound by all the terms of this Order and
 11      I understand and acknowledge that failure to so comply could expose me to
 12      sanctions and punishment in the nature of contempt.
 13            I solemnly promise that I will not disclose in any manner any information
 14      or item that is subject to this Order to any person or entity except in strict
 15      compliance with the provisions of this Order.
 16            I further agree to submit to the jurisdiction of the United States District
 17      Court for the Central District of California for the purpose ofenforcing the terms
 18      of this Order, even if such enforcement proceedings occur after termination of
 19      this action.
20       I hereby appoint                                                         [full
21       name] of
22
23 [full address and telephone number] as my California agent for service of process
24       in connection with this action or any proceedings related to enforcement of this
25       Order.
26
27 I Date:
28                                                -24-
C~       2:18-cv-01560-GW-E Document 94-1 Filed 03/13/19 Page 26 of 26 Page ID #:1802



     1   City and State where sworn and signed:
     2   Printed Name:
     3   Signature:
     4
     5
     6
     7
     8
     9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
20
21
22
23
24
25
26
27
28                                            - 25 -
